DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 10 June 2022 have been entered. Claims 1-3 are pending in this application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guen et al. (US 2017/0133655 A1).

Regarding claim 1, Regarding claim 1, Guen discloses a rechargeable battery 100 comprising a cap plate 130, a pair of gaskets 150 and 155 connected to the cap plate, and an electrode assembly 120 with a main body portion and a pair of lead tabs 170 and 171 electrically connected to the current collector tabs disposed on the main body of the electrode assembly [0039], [0048]. The electrical connection is formed via ultrasonic welding [0048] and the lead tabs are further welded to electrode terminals 140 and 145 such that an electrical path may be established between the current collection tabs 121/122 and the electrode terminals 140/145 [0065]. 
Guen further discloses that the battery is comprised of an insulation plate 160 having a pair of plates regions 161 formed at opposite ends of the insulation plate [0059], Fig. 2. The insulation plate 160 is further comprised of a pair of support regions 162 protruding from distal ends of the plate regions 161, two hooks 163 extending from the support regions 162, and a central region 164 positioned between the plate regions 161 [0059], Fig. 4. The lead tabs 170 and 171 extend from the insulation plate regions 161 onto the central region 164 along the inclined region 161a and are welded to the bodies 141 and 146 in the plate regions 161 [0065].
Guen therefore reads on the claim limitation:
“A top pressing plate (insulation plate 160), which is used for a secondary battery, the secondary battery (rechargeable battery 100) comprising 
a top cover sheet (cap plate 130), 
an insulating separator connected to the top cover sheet (gaskets 150 and 155), 
and an electrode assembly (electrode assembly 120), 
the electrode assembly comprising a main body portion and electrode tabs (lead tabs 170 and 171) connected to the main body portion,
 the electrode tabs each comprising a welding end portion (welded portion between lead tabs 170/171 and electrode terminals 140/145), 
wherein the top pressing plate comprises: 
a first surface and a second surface provided oppositely in a thickness direction of the top pressing plate and an accommodating groove (plate regions 161) recessed from the second surface toward the first surface, 

    PNG
    media_image1.png
    726
    886
    media_image1.png
    Greyscale
 the top pressing plate can be provided between the insulating separator and the main body portion, the first surface faces the main body portion, the second surface faces the insulating separator, and the accommodating groove is disposed to accommodate the welding end portion (plate regions 161 accommodate the welding end portion of the electrode tabs)” wherein the first and second surfaces are interpreted as depicted in Annotated Fig. 4 of Guen below.

In Annotated Fig. 4 of Guen, the first surface of the insulation plate faces the electrode assembly 120, while the portions of the insulating plate facing the gaskets 150 and 155 (i.e. the top of plate region 161, support regions 162, and hooks 163) are interpreted as the second surface of the insulation plate. The gaskets 150 and 155 are respectively comprised of flatly formed bases 151 and 156, covers 152 and 157 extending vertically downward from the bases and sealing parts 153 and 158 extending vertically upward from the bases [0055]. Therefore, the gaskets comprise a recess with covers 152 and 157 defining the vertical portion of the recess and bases 151 and 156 defining the horizontal portion, as shown by the accommodating recess of the insulating separator in Annotated Fig. 4 of Guen above. The insulation plate is interpreted to be accommodated in the recesses of the gaskets 150 and 155 because a portion of the insulation plate, the hooks 163, are within the vertical and horizontal portions of the recess. Additionally, the second ends of the electrode tabs 170 and 171, which are welded to the bodies 141 and 146 of the electrode terminals [0065], are interpreted as being accommodated in the recess. 
Guen therefore reads on the claim limitation “the insulating separator has an accommodating recess recessed away from the main body portion, the top pressing plate and the welded end portion are both accommodated in the accommodating recess, and the second surface of the top pressing plate abuts the bottom of the accommodating recess” wherein the second surface of the insulation plate, comprised of inclined portion 161a, abuts the bottom of the recess defined by the covers and bases of the gaskets.

Regarding claim 2, Guen meets the claim limitations of the top pressing plate of claim 1 as set forth above. Guen further discloses wherein the accommodating groove, plate portion 161, penetrates the top pressing plate along the entire width of the top pressing plate, as depicted in Modified Fig. 2 of Guen below. Guen therefore meets the claim limitation “wherein the accommodating groove penetrates the top pressing plate in a width direction of the top 
    PNG
    media_image2.png
    316
    554
    media_image2.png
    Greyscale
pressing plate.”

Regarding claim 3, Guen meets the claim limitation of the top pressing plate of claim 1 as set forth above. Guen further discloses wherein the insulation plate is provided with a central region 164 that protrudes from the accommodating grooves, [0064], Fig. 2. Guen therefore reads on the claim limitation “wherein the top pressing plate comprises a first boss (central region 164), the number of the accommodating grooves (plate regions 161) is two, and two accommodating grooves are respectively provided on both sides of the first boss in a length direction of the top pressing plate” because there are two plate regions on either side of the central region 164 in the length direction of the pressing plate, perpendicular to the width direction depicted in Modified Fig. 2 of Guen. The examiner notes that the claim limitation “boss” is interpreted as a protruding part, which is met by the central region 164.

Response to Arguments
Applicant's arguments filed 10 June 2022 have been fully considered but they are not persuasive.
Applicant asserts that Guen teaches support regions 162 and hooks 163 included as portions of insulation plate 160 and that the hooks being fastened with gaskets 150 and 155 such that the second surface of the insulation plate 160 does not abut against the insulating separators. Applicant further asserts that Guen accordingly does not disclose the amended claim limitation “the insulating separator has an accommodating recess recessed away from the main body portion, the top pressing plate and the welded end portion are both accommodated in the accommodating recess, and the second surface of the top pressing plate abuts the bottom of the accommodating recess" (Remarks, pgs. 1-2). 
This is not persuasive because the broadest reasonable interpretation of the claimed “bottom of the accommodating recess” is not limited to portions of the insulating separator, as Applicant suggests. The accommodating recess is interpreted as a region defined by the portion of the insulating separator recessed away from the main body of the insulating separator, as depicted in Annotated Fig. 4 of Guen. For example, Applicant discloses that the welding end portions 202c are accommodated in the accommodating recess 403d [0051], but the welding end portions do not contact the insulating separator and instead are disposed within the region defined by the arms (boss 403g and lower surface 403e) of the insulating separator (Figs. 3 and 6). Furthermore, the broadest reasonable interpretation of the second surface of the insulation plate 160 is not limited to only plate regions 161 as Applicant suggests, but may further include the support regions 162 and hooks 163 that protrude toward the gaskets 150 and 155 as well as the inclined portion 161a connecting the plate region 161 and central region 164 that face the gaskets (Figs. 2 and 4 of Guen). Therefore, the second surface of the insulation plate, specifically inclined portion 161a, may be interpreted to abut the bottom of the accommodating recess, as additionally set forth above in the analysis of claim 1.
Applicant additionally asserts that Guen does not teach the technical effect wherein the top pressing plate is preventing from warping in the direction toward the top cover sheet (Remarks, pg. 2). However, it is noted that the technical effect described is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.K./Examiner, Art Unit 1728          

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728